DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 5-6, 12, 14, 17-18 and 22-24 are canceled; claims 1, 3-4, 7-11, 13, 15-16 and 19-21 are pending.

Response to Arguments
Applicant's arguments filed on 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues, Thus, the restarting (or otherwise modified to extend the amount of time until its expiration), as described, pertains to when the wireless device successfully decodes downlink control information to schedule a data transmission on the non-default BWP. Xu fails to teach that the restarting is applicable for steps 610 or 612, since the BWP activation timer is shown to expire in step 612. Xu fails to teach restarting the BWP activation timer of Xu when the BWP activation timer is set to expire in step 610. Accordingly, Xu fails to anticipate claim 1. 
In response, the argument is not persuasive. Xu discloses ([0072] The timer may be started based on activation of the non-default BWP, e.g., upon switching to the non-default BWP. At least according to some embodiments, the timer may be restarted (or otherwise modified to extend the amount of time until its expiration) when the wireless device successfully decodes downlink control information to schedule a data transmission on the non-default BWP, e.g., as a way of implicitly extending the activation of the non-default BW). At step 605, initiating the BWP activation timer is to set the timer to expire at some point, however, it is clear as disclosed, during the time the timer is set to expire, the timer  may be restarted (or otherwise modified to extend the amount of time until its expiration) when the wireless device successfully decodes downlink control information to schedule a data transmission on the non-default BWP, e.g., as a way of implicitly extending the activation of the non-default BWP. That is, prior to the timer set to expire the wireless device successfully decodes downlink control information to schedule a data transmission on the non-default BWP hence there is a need to restart the timer in order to extend the activation of the non-default BWP in order to complete the procedure to perform an uplink data transfer on the non-default BWP hence so that the BWP inactivity timer does not expire during the life of the configured grant. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-9, 11, 13, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al., US 2020/0245360. 
Claim 1, Xu discloses (fig 6) a method in a User Equipment (UE) for control of Bandwidth Part (BWP) switching, wherein the UE communicates with a network device for transfer of data utilizing the BWP switching ([0066] techniques may be used for switching between active/activated BWPs), the method comprising:
establishing a wireless communication link between the UE and the network device for the transfer of data (fig 6, [0070] In 602, the wireless device may attach to a wideband cell provided by a cellular network);
determining that the UE has an active configured grant in a non-default BWP (fig 6, [0074] in 608, initiate a procedure to perform an uplink data transfer on the non-default BWP, [0079] the wireless device may perform the uplink data transfer (e.g., via the non-default BWP) using the provided uplink grant), wherein the configured grant is an uplink grant to the UE ([0079] the wireless device receives an uplink grant from the network as part of the procedure) or a downlink assignment from the network device ([0080] if downlink control information (e.g., scheduling the requested uplink data transfer in response to the procedure to perform the uplink data transfer, or possibly scheduling another data transfer) is received by the wireless device), 
wherein a BWP inactivity timer is set to be active for a set duration to maintain the non-default BWP active ([0066] a wireless device may be configured to have a default BWP, and may start the BWP activation timer when switching to a non-default BWP) and wherein at an expiration of the BWP inactivity timer ([0066] Upon timer expiry), the BWP switching is set to switch from the non-default BWP to a default BWP ([0066] Upon timer expiry, the wireless device may fallback to the default BWP, thus implicitly activating the default BWP); and
refraining from switching from the non-default BWP to the default BWP during a life duration of the configured grant while the configured grant remains active ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP activation timer, the wireless device may not deactivate the non-default BWP or activate the default BWP immediately upon expiration of the BWP activation timer) by restarting the BWP inactivity timer to extend the set duration ([0072] the timer may be restarted (or otherwise modified to extend the amount of time until its expiration) when the wireless device successfully decodes downlink control information to schedule a data transmission on the non-default BWP, e.g., as a way of implicitly extending the activation of the non-default BWP), so that the BWP inactivity timer does not expire during the life of the configured grant ([0072] the timer may be restarted (or otherwise modified to extend the amount of time until its expiration) when the wireless device successfully decodes downlink control information to schedule a data transmission on the non-default BWP, e.g., as a way of implicitly extending the activation of the non-default BWP).
Claim 4, Xu discloses the method of claim 1, wherein a time value is derived from the life duration of the configured grant plus a predetermined offset to extend the duration ([0070] The BWP activation timer length may be the specified length of a timer that is initiated upon activation (and which may potentially be reset to extend activation under certain conditions) of a non-default BWP, [0076] activation of the non-default BWP may extend after expiration of the BWP activation timer under certain defined exceptional circumstances, such as if a procedure to perform an uplink data transfer is in progress at that time).
Claim 7, Xu discloses the method of claim 1, further comprising restarting the BWP inactivity timer, when the configured grant is deactivated, with a timer value that can cause the switching from the non-default BWP to the default BWP ([0080] the wireless device may restart (or otherwise extend) the BWP activation timer for the non-default BWP, potentially even after expiration of the BWP activation timer).
Claim 8, Xu discloses the method of claim 1, wherein said determining further comprises determining that there is a Physical Uplink Shared Channel (PUSCH) or Physical Downlink Shared Channel (PDSCH) transmission ([0085] it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH).
Claim 9, Xu discloses the method of claim 8, further comprising receiving from a network device a message to restart the BWP inactivity timer each time when there is a PUSCH or PDSCH transmission in accordance with the configured grant ([0085] during the procedure, it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH.  In this case, the wireless device may continue using the non-default BWP, even after a gap between the timer expiring and being restarted).  
Claim 11, see claim 1 for the rejection, Xu discloses (fig 3) a User Equipment (UE) for control of Bandwidth Part (BWP) switching, wherein the UE to communicate with a network device for transfer of data utilizing the BWP switching, comprising:
a transceiver (fig 3, radio, BT, WiFi 330);
a processor (fig 3, processor); and
a memory (fig 3, memory), the memory comprising instructions which, when executed by the processor, cause the UE to perform operations to:
establish a wireless communication link, via the transceiver, between the UE and the network device for the transfer of data;
determine that the UE has an active configured grant in a non-default BWP, wherein the configured grant is an uplink grant to the UE or a downlink assignment from the network device, 
wherein a BWP inactivity timer is set to be active for a set duration to maintain the non-default BWP active and wherein at an expiration of the BWP inactivity timer, the BWP switching is set to switch from the non-default BWP to a default BWP; and
	refrain from switching from the non-default BWP to-a the default BWP during a life duration of the configured grant while the configured grant remains active by restarting the BWP inactivity timer to extend the set duration, so that the BWP inactivity timer does not expire during the life of the configured grant.
Claim 13, Xu discloses a method in a network device for control of Bandwidth Part (BWP) switching, wherein the network device communicates with a User Equipment (UE) for transfer of data utilizing the BWP switching, the method comprising:
establishing a wireless communication link between the network device and the UE for the transfer of data (fig 6, [0070] In 602, the wireless device may attach to a wideband cell provided by a cellular network); 
determining that there is an active configured grant for the UE in a non-default BWP ([0079] a message 4 from the network in response to a message 3 provided from the wireless device in the case of a random access channel procedure).  In such a case, the wireless device may perform the uplink data transfer (e.g., via the non-default BWP) using the provided uplink grant), 
wherein the configured grant is an uplink grant to the UE ([0079] the wireless device receives an uplink grant from the network as part of the procedure) or a downlink assignment from the network device ([0080] if downlink control information (e.g., scheduling the requested uplink data transfer in response to the procedure to perform the uplink data transfer, or possibly scheduling another data transfer) is received by the wireless device), 
wherein a BWP inactivity timer is set to be active for a set duration to maintain the non-default BWP active ([0066] a wireless device may be configured to have a default BWP, and may start the BWP activation timer when switching to a non-default BWP) and wherein at an expiration of the BWP inactivity timer ([0066] Upon timer expiry), the BWP switching is set to switch from the non-default BWP to a default BWP ([0066] Upon timer expiry, the wireless device may fallback to the default BWP, thus implicitly activating the default BWP); and
refraining from switching a connection with the UE from the non-default BWP to a default BWP during a life duration of the configured grant while the configured grant remains active ([0075] if the procedure to perform the uplink data transfer on the non-default BWP (or another procedure defined as such an exception) is still in progress at expiration of the BWP activation timer, the wireless device may not deactivate the non-default BWP or activate the default BWP immediately upon expiration of the BWP activation timer), wherein the refraining is achieved by restarting of the BWP inactivity timer to extend the set duration ([0072] the timer may be restarted (or otherwise modified to extend the amount of time until its expiration) when the wireless device successfully decodes downlink control information to schedule a data transmission on the non-default BWP, e.g., as a way of implicitly extending the activation of the non-default BWP) so that the BWP inactivity timer does not expire during the life of the configured grant ([0072] the timer may be restarted (or otherwise modified to extend the amount of time until its expiration) when the wireless device successfully decodes downlink control information to schedule a data transmission on the non-default BWP, e.g., as a way of implicitly extending the activation of the non-default BWP).
Claim 16, see claim 4 for the rejection, Xu discloses the method of claim 13, wherein a time value of the BWP inactivity timer is derived from the life duration of the configured grant plus a predetermined offset to extend the duration.
Claim 19, Xu discloses the method of claim 13, further comprising restarting the BWP inactivity timer, when the configured grant is deactivated, with a timer value that can cause the switching of the connection with the user equipment from the non- default BWP to the default BWP ([0070] The BWP activation timer length may be the specified length of a timer that is initiated upon activation (and which may potentially be reset to extend activation under certain conditions) of a non-default BWP, e.g., to provide a way to implicitly deactivate the non-default BWP and/or reactivate the default BWP).
Claim 20, see claim 8 for the rejection, Xu discloses the method of claim 13, wherein said determining further comprises determining that there is a Physical Uplink Shared Channel (PUSCH) or Physical Downlink Shared Channel (PDSCH) transmission.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2020/0245360 in view of Wei et al., US 2019/0158229 (Prov. Appl. Dated Nov. 22, 2017). 
Claim 3, Xu discloses the method of claim 1, 
but is silent on,
wherein a timer value of the BWP inactivity timer is set to infinity to extend the duration.
However, as Wei discloses wherein a timer value of the BWP inactivity timer is set to infinity to extend the duration ([0117] the UE to restart, pause, disable, and/or modify the initial value or modify the unit (but keep the configured value) of the configured BWP switching time, If the UE is indicated to disable the BWP Inactivity timer, the UE may not switch its active BWP back to the default BWP).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Xu invention with Wei invention to include the claimed limitation(s) so as to configure the UE to disable the BWP Inactivity timer in order to prevent the UE to switch back to the default BWP.
Claim 15, see claim 3 for the rejection, Xu discloses the method of claim 13, wherein a timer value of the BWP inactivity timer is set to infinity to extend the duration.
Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2020/0245360 in view of Zhang et al., US 2018/0288746. 
Claim 10, Xu discloses the method of claim 9, 
but is silent on,
wherein the message is received via Radio Resource Control (RRC) signaling.  
However, as Zhang discloses wherein the message is received via Radio Resource Control (RRC) signaling ([0145] One UE can configure one or more BWPs by RRC signaling, while one or more BWPs can be activated as active BWPs at a given time for a serving cell by DCI or RRC signaling).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Xu invention with Zhang invention to include the claimed limitation(s) so as to allow the UE to configure  by using RRC signaling message in order for the UE to start/restart the timer and/or active/deactivate/switch to a default BWP.
Claim 21, Xu discloses the method of claim 20, further comprising transmitting to the UE a message to restart the BWP inactivity timer each time when there is a PUSCH or PDSCH transmission in accordance with the configured grant ([0085] during the procedure, it may be possible for the BWP activation timer to be restarted, e.g., in accordance with a policy such that the timer is restarted upon successfully decoding DCI that schedules the PDSCH/PUSCH.  In this case, the wireless device may continue using the non-default BWP, even after a gap between the timer expiring and being restarted), 
but is silent on,
wherein the message is transmitted via Radio Resource Control (RRC) signaling.  
However, as Zhang discloses wherein the message is transmitted via Radio Resource Control (RRC) signaling ([0145] One UE can configure one or more BWPs by RRC signaling, while one or more BWPs can be activated as active BWPs at a given time for a serving cell by DCI or RRC signaling).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Xu invention with Zhang invention to include the claimed limitation(s) so as to allow the UE to configure  by using RRC signaling message in order for the UE to start/restart the timer and/or active/deactivate/switch to a default BWP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647